Citation Nr: 1019185	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-17 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to 
October 2004.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a December 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, which denied service connection 
for multiple disabilities.  The case was later transferred to 
the RO in Manchester, New Hampshire.

The Veteran presented testimony before a decision review 
officer at the RO in October 2006.  A transcript of the 
proceeding is of record.  

The case was previously before the Board in August 2009, when 
the Board granted service connection for three disabilities, 
denied entitlement to service connection for three 
disabilities and remanded the claims for service connection 
for four other disabilities.  While the appeal was in remand 
status, the Appeals Management Center (AMC) granted service 
connection for three of those disabilities.  The only issue 
remaining on appeal was that of entitlement to service 
connection for right ear hearing loss.


FINDING OF FACT

In a statement, received in August 2009, prior to the 
promulgation of a decision in the appeal, the Veteran wrote 
that he wished to withdraw his appeal.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. § 20.204 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Except for appeals withdrawn on the record at a hearing, 
appeal withdrawals must be in writing.  
38 C.F.R. § 20.204(b) (2009).

In a written statement, received by VA in August 2009, the 
Veteran indicated his desire to withdraw his appeal for the 
issue of entitlement to service connection for hearing loss.  
Specifically, he stated that he wanted to rescind his request 
for disability compensation for hearing loss.  The Veteran 
listed his full name, social security number and telephone 
number at the end of the letter and signed the letter with a 
pre-printed stamp, which included him and his wife's name and 
address.

In a March 8, 2010 supplemental statement of the case (SSOC), 
the AMC denied the Veteran's claim for right ear hearing 
loss, but also indicated that it had received the Veteran's 
statement requesting that his claim for hearing loss be 
rescinded and that based on his request, the issue had been 
withdrawn.  

In a SSOC issued on March 24, 2010, the AMC again denied the 
Veteran's claim for right ear hearing loss, but also 
indicated that because the Veteran had not signed his 
statement requesting that his appeal be rescinded; it could 
not be accepted as a withdrawal.  The AMC further advised 
that if the Veteran still wished to withdraw his appeal, he 
was required to provide a signed statement to that effect.  
Neither the Veteran nor his representative responded to the 
final March 2010 SSOC and to date, no further communication 
from the Veteran has been received.  

The Board finds that the August 2009 statement qualifies as a 
valid withdrawal of the issue under 38 C.F.R. § 20.204.  
There is no requirement in the regulation that a withdrawal 
be signed by the claimant.  The statement need only be from 
the claimant or his representative and be in writing.  Id.  
The August 2009 statement satisfied these requirements.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice as it relates to this issue.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.204.


ORDER

The appeal is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


